SAVOY, Judge.
This appeal seeks a reversal of the Louisiana Board of Alcoholic Control which revoked the license of Gilbert L. Young, holder of a retail liquor permit and operator of a lounge where alcoholic beverages are sold by the drink.
On July 21, 1971, two detectives assigned by the Sheriff’s Office of Lafayette Parish, Louisiana, visited the premises of Young and upon arrival found Nancy Carroll present on the premises. Nancy was under 18 years of age at the time of the incident.
The Board, apparently acting under LSA-R.S. 26:88, proceeded to have a hearing to revoke Young’s license.
The above section provides in part;
“No person holding a retail dealer’s permit and no agent, associate, employee, representative, or servant of any such person shall do or permit any of the.,following acts to be done on or about the licensed premises:
“(3) Invite or permit any person under the age of eighteen years to visit or loiter in or about any place where alcoholic beverages or beer are the principal commodities sold or handled.”
After a hearing, the Board revoked Young’s license. He appealed, and the case was tried de novo.
The evidence reveals that on the date the detectives visited the Young premises, Nancy was there. She was behind the bar but was’ not serving drinks. -Young was contemplating hiring Nancy' for work in the lounge, but she did' not go to work at that time because a uniform was being ordered for her. No drinks were served by Nancy on the occasion of the visit by the detectives.
There is no showing in the transcript that Young had ever been convicted of any crime or that he had any difficulty with the Board prior to this one occasion.
The record reveals that Nancy was born July 17, 1953, and the incident occurred on June 24, 1971. She was accordingly not eighteen years of age.
We believe that under the circumstances of this case, the penalty imposed by the Board was too severe. However, under a strict construction of the above act, the Bo'ard had the authority to revoke the license of Young.
It is hornbook law that the courts will not interfere with decisions of administrative boards unless they are arbitrary, capricious, and made without good cause.
For the reasons assigned, the judgment of the district court is affirmed at appellant’s costs.
Affirmed.